Затгик-Сгееп
ЕМНЕКВСУ

ЕРЕЙМЕНТАУСКАЯ
ВЕТРОВАЯ
ЭЛЕКТРОСТАНЦИЯ,
Ерейментау, Казахстан

ПЛАН ВЗАИМОДЕЙСТВИЯ С
ЗАИНТЕРЕСОВАННЫМИ
СТОРОНАМИ

Заключительный отчёт

Ноябрь 2014
1.1
1.2

2.1
2.2

6.2
6.3

ЕКМ СмЬН

Епмгоптегиа

СОДЕРЖАНИЕ

ОСНОВНЫЕ СВЕДЕНИЯ И ЦЕЛЬ Е
КРАТКОЕ ОПИСАНИЕ ПРОЕКТА 4
СОЦИАЛЬНЫЙ АСПЕКТ 5

ТРЕБОВАНИЯ К ЗАИНТЕРЕСОВАННЫМ СТОРОНАМ И ПРОЦЕССУ

ОБНАРОДОВАНИЯ ИНФОРМАЦИИ 6
ТРЕБОВАНИЯ КАЗАХСТАНА 6
МЕЖДУНАРОДНЫЕ ТРЕБОВАНИЯ 7
ВЫЯВЛЕНИЕ ЗАИНТЕРЕСОВАННЫХ СТОРОН 8
ПРОГРАММА ВОВЛЕЧЕНИЯ ЗАИНТЕРЕСОВАННЫХ СТОРОН 12
МЕХАНИЗМ ПОДАЧИ И РАССМОТРЕНИЯ ЖАЛОБ 16
ОБЗОР 16
МЕХАНИЗМ ПОДАЧИ И РАССМОТРЕНИЯ ЖАЛОБ 16

УЧЕТ И КОНТРОЛЬ ВОВЛЕЧЕНИЯ ЗАИНТЕРЕСОВАННЫХ СТОРОН 18

РЕГИСТРАЦИЯ ЗАИНТЕРЕСОВАННЫХ СТОРОН 18
ОТЧЕТНОСТЬ 18
ОЦЕНКА ЭФФЕКТИВНОСТИ 19

ГОСУДАРСТВЕННЫЙ НАЦИОНАЛЬНЫЙ ПРИРОДНЫЙ ПАРК
«БУРАБАЙ» 24

ПРИЛОЖЕНИЯ

А: Список заинтересованных сторон

Б: Образец формы подачи жалоб и обращений

ТОО ЗАМОК САЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 2 пвзс
ЕКМ СмЬН

Епугоптегиа!
Кезоигсез

Мапаретег!

ОСНОВНЫЕ СВЕДЕНИЯ И ЦЕЛЬ

Этот документ является Планом взаимодействия с заинтересованными
сторонами (ПВЗС) для Проекта ерейментауской ветроэлектростанции (далее
«Проект»). Проект разрабатывается ТОО батгиК Стееп Епегбу (далее «5СЕ»
или «Разработчик проекта»), дочернее предприятие государственной
компании АО «Самрук-Энерго», которое занимается возобновляемыми
источниками энергии. Проектная компания, Ветроэнергетические
установки Ерейментау ("ВЭУЕ"), была создана 5СЕ для разработки проекта.
Проект является частью стратегии деятельности в Казахстане по
увеличению производства возобновляемой энергии с ожидаемым
сокращением выбросов более чем на 150 000 {СО› /год.

Взаимодействие с заинтересованными сторонами относится к процессу,
обмена информацией и знаниями, стремлению понять и отреагировать на
озабоченность других лиц, и построения отношений на основе
сотрудничества. Консультации с заинтересованными сторонами и
обнародование информации являются ключевыми элементами участия и
имеют важное значение для реализации успешных проектов.

Общей целью этого ПВЗС является обеспечение своевременного,
последовательного, всеобъемлющего, скоординированного и
учитывающего культурные особенности подхода, который используется
для проведения консультаций и обнародования информации по проекту.
Он предназначен для того, чтобы показать, что ЭСЕ/ВЭУЕ применяет
«лучшую международную практику» совместно с требованиями Казахстана
и «Экологической и социальной политикой» ЕБРР от 2008, включая
Требование к реализации проектов 10 (ТР).

В этом ПВЗС уделяется внимание консультациям и обнародованию
информации о деятельности в рамках Проекта и завершению Оценки
воздействия на экологическую и социальную среду (ОВОСС)\. К отчету по
Пред-ОВОС было написано Дополнение к Проекту для информирования
об инвестициях и проектных решениях.

Этот ПВЗС является актуплизируемым документом, который будет
изменяться и обновляться 6 ходе планирования и реализации Проекта.

1 Термин Оценка воздействия на экологическую и социальную среду (ОВОСС)
используется в том случае, когда делается ссылка на международные исследования
и требования; в то время как термин Оценка воздействия на окружающую среду
(ОВОС) используется в контексте национальных процедур

ТОО ЗАМОК САЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 3 пвзс
1.1

Рис.1

ЕКМ СмЬьН

Епутоптлела!
Везогсе$
МапаветепЕ

КРАТКОЕ ОПИСАНИЕ ПРОЕКТА

Проект представляет собой ветропарк мощностью 50 МВт, расположенный
в Акмолинской области к юго-востоку от города Ерейментау, примерно 130
км на восток от Астаны. Проект является вторым ветропарком компании
ЭСЕ в Ерейментау и представляет собой второй этап предусмотренного
проекта по увеличению мощности ветровой энергии в ерейментауском
районе до 300 МВт. Ветропарк находится на юго-востоке города Ерейментау
примерно в 2 км от центра города; ближайшее жилое строение находится
на расстоянии 500-600 м от ветровой турбины. Месторасположение участка
представлено на Рис. 1.

1едепа
Зори

| зоечиатью
Г Урок ваящыу
обес
77 сводов Ритой
Г ныне ром Роя

Я ны

поль соот

Карта расположения участка

ТОО 5АМКИК СЕЕЕХ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 4 пвзс
1.2

ЕКМ СмЬН

Епугоптегиа!
Кезоигсез

Мапаретег!

Проект будет состоять максимум из 20 ветровых турбогенераторов ВТГ (в
зависимости от выбранного производителя и типа турбин), оснований
кранов, прилегающих к каждой ВТГ, внутренних дорог, внутренней
электросети, электроподстанции, включающей диспетчерский пункт
управления и подключение к энергосети.

Проект будет разработан по ЕРС контракту (проектирование, закупки и
строительство) под ключ, что является общепринятым подходом в
промышленности. На этапах закупки и строительства группа по
реализации проекта (ГРП) обеспечит проведение тендеров по системе ЕРС
и руководство работами.

Нынешний этап Проекта приводятся ниже:

® Земля для проведения проектно-изыскательских работ отведена (только
общественные земли);

® Метеорологическая мачта высотой 50 метров установлена на
предполагаемом участке Проекта;

® Проводится ежедневный мониторинг метеоданных с ноября 2011 г;

® Разработано технико-экономическое обоснование (ТЭО) проекта
(одобрено Государственной экспертизой 22 ноября 2012) и Пред-ОВОС
для Проекта (одобрено Государственной экспертизой 28 февраля 2012);
и

® Ожидается, что строительные работы начнутся в апреле 2016 со вводом в
эксплуатацию в 2017 году;

СОЦИАЛЬНЫЙ АСПЕКТ

Ближайшим к Проекту жилым районом является город Ерейментау,
который расположен в 160 км от столицы Казахстана Астаны. В 2013 году 10
466 человек жили в городе Ерейментау. Большинство жителей казахской
национальности (67%). Россияне являются самой крупной группой
национального меньшинства, составляя 22%, и 11% принадлежат к другим
национальностям.

Население области, занятое в промышленности, работает в сфере добычи
(уголь, кварц, известь, гравий) и перерабатывающей промышленности.
Сельское хозяйство включает в себя в основном животноводство и
производство мяса и молока. Малый бизнес находится на стадии развития
(67 предприятий в 2013 году по сравнению с 53 в 2012 г.) и обеспечивает
занятость для 2115 человек. Безработица в городе составляет 13% от общего
активного населения (данные на 2013). В 2013 году средний доход в

ТОО ЗАМОК САЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 5 пвзс
2.1

ЕКМ СмЬН

Епугоптегиа!
Кезоигсез

Мапаретег!

ерейментауском районе составило 68486 тенге (примерно 270 евро), что
составляет около 87% от среднего регионального уровня.

Жилье в городе Ерейментау представлено 2726 домами и 127
многоэтажными жилыми домами. Жилье в непосредственной близости к
участку Проекта (юго-восточная граница города) характеризуется жилой
недвижимостью с одноэтажными домами и зданиями, используемыми для
животноводства.

В городе Ерейментау есть одна школа, 3 библиотеки, 3 гостиницы,
центральная районная больница и несколько дополнительных лечебных
учреждений.

ТРЕБОВАНИЯ К ЗАИНТЕРЕСОВАННЫМ СТОРОНАМ И ПРОЦЕССУ
ОБНАРОДОВАНИЯ ИНФОРМАЦИИ

Взаимодействие с заинтересованными сторонами для ерейментауского
проекта будет осуществляться в соответствии со следующими
требованиями:

® Законодательные требования Республики Казахстан;

* «Принципы и процедуры, предусмотренные в Экологической и
социальной политике ЕБРР (май 2008 года), Требование к реализации
проектов (ТР) 10 «Обнародование информации и взаимодействие с
заинтересованными сторонами»?

ТРЕБОВАНИЯ КАЗАХСТАНА

В Республике Казахстан, требования к проведению консультаций с
общественностью в рамках международного законодательства
предусмотрены Орхусской конвенцией (ратифицированной в 2000 году) о
доступе к экологической информации и участию общественности в
процессе принятия решений по экологическим вопросам. В соответствии с
Орхусской конвенцией, законодательство Казахстана требует, чтобы
общественность была информирована о проекте и имела возможность
высказать свои замечания по нему.

Общественные слушания необходимы на всех этапах процесса ОВОС
(Предварительная ОВОС, Полная ОВОС и раздел «Охрана окружающей
среды» 3). Учет общественного мнения в процессе ОВОС обеспечивается

2 При разработке этого ПВЗС, из руководства МФК «Взаимодействие с
заинтересованными сторонами», 2007, был взят опыт передовой практики.

3 Часть рабочего проекта, который содержит технические решения по предотвращению
негативного воздействия на окружающую среду;

ТОО ЗАМОК САЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 6 пвзс
2.2

ЕКМ СмЬН

Епугоптегиа!
Кезоигсез

Мапаретег!

участием общественности в подготовке и обсуждении документации по
ОВОС. Эта процедура организовывается Разработчиком проекта.

Общественные слушания по процессу ОВОС организуются Разработчиком
проекта, и информация о них размещается в местных газетах за 20 дней. В
объявлении также указываются контактные данные офисов, где
представители общественности могут просмотреть материалы по ОВОС.
Начиная с даты объявления, Разработчик проекта будет предоставлять
общественности доступ к материалам ОВОС. Общественные слушания
будут проводиться независимо от количества участвующих представителей
общественности.

Участниками общественных слушаний является заинтересованная
общественность, общественные и неправительственные организации и
ассоциации, местные исполнительные и представительные органы,
правительственные органы, уполномоченные принимать соответствующие
решения, и средства массовой информации.

В ходе слушаний, любой участник имеет право выражать свое мнение и
задать вопросы, связанные с Проектом. Все комментарии, вопросы и
жалобы, а также ответы и выступления заносятся в протокол общественных
слушаний и подписываются председателем и секретарем. Протокол
слушаний прикрепляется к ОВОС и результаты используются в ОВОС.

Доступ к информации и материалам Проекта обеспечивается
Разработчиком проекта по различным каналам (интернет, газеты,
специальные издания). Разработчик проекта отвечает за организацию и
несения расходов за проведение общественных слушаний.

Согласно казахстанскому законодательству, общественность имеет также
право просить о доступе к информации проекта на пред-проектном или
проектном этапе. Заинтересованным сторонам могут предоставить доступ к
материалам государственной экологической экспертизы, если они подают
письменное заявление в уполномоченный орган. Заинтересованные
стороны могут также представить в письменном виде в данный орган свои
предложения и замечания, касающиеся проекта ОВОС.

МЕЖДУНАРОДНЫЕ ТРЕБОВАНИЯ

ЕБРР поддерживает Проект. Таким образом, принципы «Экологической и
социальной политики» ЕБРР от 2008 г. применяются к Проекту. ТР 10
описывает требования к обнародованию информации и взаимодействию с
заинтересованными сторонами.

ТОО ЗАМОК САЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 7 пвзс
2.2.1

ЕКМ СмЬН

Епугоптегиа!
Кезоигсез

Мапаретег!

Экологическая и социальная политика ЕБРР и требования к реализации
проектов

ЕБРР стремится вовлекать сообщество, что обеспечивает свободные,
предварительные и информативные консультации групп, на которые
может быть оказано влияние. Взаимодействие с заинтересованными
сторонами должно проводиться на основе своевременной, актуальной,
понятной и доступной информации, представленной в соответствующем
формате. В целом ЕБРР требует:

® Выявить людей или сообщества, на которых может повлиять Проект, а
также других заинтересованных сторон;

® Провести содержательные консультации с лицами, потенциально
подпадающими под воздействие проекта или другими
заинтересованными сторонами по экологическим и социальным
вопросам;

* Обнародование соответствующей информации и соответствующее
уведомление об этом обнародовании на этане, когда мнение
заинтересованных сторон все еще может влиять на развитие Проекта;

® Консультации с заинтересованными сторонами на всех этапах проекти, и,
начиная как можно раньше на этапе планирования и подготовки Проекта;

* Обеспечение процедуры, с помощью которой люди могут представить
комментарии и жалобы;

® Поддержание конструктивных отношений с заинтересованными
сторонами на постоянной основе благодаря содержательному
взаимодействию в ходе реализации Проекта; и

* Чтобы к консультациям применялись специальные положения, которые
охватывают права коренных народов, а также лица, принадлежащие к
уязвимым группам4.

ВЫЯВЛЕНИЕ ЗАИНТЕРЕСОВАННЫХ СТОРОН

Заинтересованная сторона определяется как любое лицо или группа,
потенциально попадающие под действие проекта, или имеющие интерес к
Проекту или его последствиям. Следовательно, целью выявления
заинтересованных сторон является установление организаций и частных
лиц, на которые прямо или косвенно (положительно и отрицательно)

4 Люди, на которых в силу пола, этнической принадлежности, возраста, физических или психических
особенностей, экономического положения, или социального статуса Проект может повлиять более
негативно, чем на других людей, это может потребовать конкретных мер по вовлечению их в процесс.
Уязвимость рассматривается в контексте Проекта.

ТОО ЗАМОК САЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 8 пвзс
ЕКМ СмЬьН

Епугоптегиа!
Кезоигсез

Мапаретег!

влияет проект, или лиц, заинтересованных в проекте. Определение
заинтересованных сторон представляет собой непрерывный процесс,
требующий регулярного пересмотра и обновления информации по мере
реализации проекта.

Основные группы заинтересованных сторон, выявленные на данном этапе
представлены в таблице 1. Список будет обновляться и изменяться в
процессе реализации Проекта.

ТОО АМКОК СЕЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 9 пвзс
Таблица 1

ЕКМ СмЬН
Епугоптегиа!
Кезоигсез

Мапаретеге

Выявленные группы заинтересованных сторон, связанные с Проектом.

Труппа заинтересованных сторон.

Заинтересованные стороны

1. Владелец земельного участка и
пользователи

1.1 Физические лица, юридические лица,
местная администрация, имеющая
правоустанавливающие документы на
земельные участки

1.2 Арендаторы или жильцы без формальных
прав

1.3 Землепользователи (выпас скота, ведения
сельского хозяйства или другую деятельность)

2. Местное население

21 Жители Ерейментау
2.2 Особы, проживающие вблизи ветряных
турбин

2.3 Жители населенных пунктов,
расположенных вблиз

и дорог, используемых
для транспортировки строительных
материалов на этапе строительства

Административные органы и власти

3. Власти республики
3.2. Региональные власти

3.3. Местные власти

4. Широкая общественность,
неправительственные организации
(НПО) и независимые эксперты

4.1. Широкая общественность

4.2 Специализированные экологические,
социальные и научно-исследовательские
организации, НПО

43 Эксперты национального и
международного уровня

5. Средства массовой информации

51. Печатные средства
5.2 Радио, телевидение

5.3. Интернет источники

6. Организации, участвующие в
реализации Проекта

6.1 Строительные и проектные компании,
участвующие в реализации Проекта

6.2 Сотрудники компании

6.3 Подрядчики и персонал подрядчика

7. Конкретные уязвимые группы,
попадающие под воздействие
Проекта.

7/1 Люди, имеющие сложности с процессом
консультаций с заинтересованными
сторонами

7.2 Особо уязвимые люди вследствие
инвалидности, социальной, политической или
экономической ситуации, правового статуса,
ограниченного образования, отсутствия
работы или жилья

ТОО ЗАМОК САЕЕМ ЕМЕВСУ

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН

ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ

НОЯБРЬ 2014
10 пвзс
ЕКМ СмЬьН
Епугоптегиа!
Кезоигсез

МапаветепЕ

Полный список заинтересованных сторон (органов управления, средств
массовой информации и НПО) прилагается в Приложении А к настоящему

ПВЗС.

ТОО АМКОК СЕЕЕМ ЕМЕВСУ

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН

ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ

и

`НОЯБРЬ2014
пвзс
ЕКМ СмЬН

Епугоптегиа!
Кезоигсез

Мапаретег!

ПРОГРАММА ВОВЛЕЧЕНИЯ ЗАИНТЕРЕСОВАННЫХ СТОРОН

Взаимодействие с заинтересованными сторонами будет осуществляться на
следующих этапах реализации Проекта:

1. Дополнение ОВОСС к докладу Предварительной ОВОС (начиная с
августа 2014 г.);

Полная ОВОС;

Раздел «Охрана окружающей среды»;

Строительство (предусмотрено на 2015-2017); и

яров

Эксплуатация (предусмотрена на 2017-2037).

На каждом этапе будут проводиться определенные мероприятия, чтобы
держать заинтересованные стороны в курсе и постоянно поддерживать
обратную связь.

Эта версия ПВЗС была подготовлена для 1 этапа и будет обнародована
вместе с:

® Проектом Дополнения ОВОСС к отчету Пред-ОВОС;

® Нетехническим резюме Дополнения ОВНСС Проекта к Пред-ОВОС
(НТР);и

® _ Планом экологических и социальных мероприятий (ПЭСМ).

Любое лицо или группа, желающие комментировать ПВЗС могут сделать
это в рамках текущего процесса обнародования информации.

В таблице ниже приведено краткое описание действий, которые
необходимо предпринять для реализации этого ПВЗС.

Будут разработаны подробные планы для более поздних этапов Проекта на
следующих стадиях (строительство и эксплуатация). Целью плана будет
продолжать активную программу взаимодействия с пострадавшими и
заинтересованными сторонами, чтобы гарантировать, что они в курсе
событий и имеют возможность продолжить конструктивный диалог о
проекте с 5СЕ/ВЭУЕ.

ТОО ЗАМОК САЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 12 пвзс
Таблица 2

План действий по обнародованию Проекта Дополнения ОВОСС к отчету Пред-ОВОС

1. Интернег
опубликование всех
документов на веб-
сайте проекта (на
английском и

русском языках).

Все
заинтересован
ные стороны

Этот ПВЗС, Проект Дополнения ОВОСС к отчету Пред-ОВОС, НТР и ПДЭСС
будут доступны в цифровом формате (РОЕ-файлы) на веб-сайте проекта
(миили запигик-етее.К2).

На веб-сайте проекта будет указан адрес электронной почты (п№о@затгак-
зтееп.Ки), куда можно отсылать материалы в письменном виде по электронной
почте и на почтовый адрес на имя:

ТОО Затгик-Сгееп Епегру

Госп. Айдан Касимбеков

010000 Республика Казахстан, Астана,

Пр-т Кабанбай батыра, 15А, Блок Б

На веб-сайте проекта будет размещена подробная информация о порядке
рассмотрения жалоб (см. раздел 5 этого ПВЗС).

ЕВМ СмЬН
Епутоптлела!
Везоцгсез
МапаветепЕ

Все онлайн-материалы будут доступны для
просмотра и комментариев в течение 120
дней, начиная с 30 июля. Они также будут
доступны на сайте после этого периода, но
электронная почта для получения
комментариев по проекту отчета ОВОСС не
будет работать.

В скором будущем появится возможность
подавать жалобы онлайн.

2. Наличие проектной
документации в
печатном виде в
городе Ерейментау

Все
заинтересован
ные стороны

Проект Дополнения ОВОСС к отчету Прел-ОВОС, НТР и другие
общественные информационные документы будут доступны в печатном виде
для всеобщего ознакомления в штаб-квартире 5СЕ (адрес указан выше) ив
городской администрации города Ерейментау (Акимат Ерейментауского
района, ул. Кунанбаева 121). Будут предоставляться бланки, на которых люди
смогут оставить свои комментарии.

Все материалы будут доступны для
просмотра и комментариев в течение 120
дней, начиная с 30 июля.

3. Информационная
"горячая линия"
Проекта

Все
заинтересован
ные стороны

Торячая линия по вопросам Проекта будет работать в течение 120-дневного
периода консультаций: +7 (7172) 682366. Она будет работать в стандартное для
'Ерейментау рабочее время и в нерабочее время. Будет установлен
автоответчик, чтобы абоненты могли оставите сообщение, и чтобы при
необходимости с ними могли связаться в рабочее время. Телефонный номер
будет оглашаться по каналам связи, описанным в этом ПВЗС (главная
страница компании, газеты, общественные собрания).

Торячая линия будет работать в течение 120
дней, начиная с 30 июля

5 На основе оценки и опыта ЕКМ в регионе проекта, содержательные консультации проводятся с документацией, обнародованной на русском языке.

ТОО ЗАМКОК САЕЕХ ЕМЕВСУ

ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ

'ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН

`НОЯБРЬ2014

13

пвзс
ЕВМ СмЬН
Епутоптлела!
Везоцгсез
МапаветепЕ

4. Проведение Все Команда 5СЕ/ВЭУЕ и специалисты-экологи проведут по крайней мере одно 18 октября 2014
общественных заинтересован открытое заседание в городе Ерейментау, чтобы представить результаты
слушаний вгороде  ныестороны — процесса ОВОСС Проекта и ответить на вопросы заинтересованных сторон.
Ерейментау Кроме того, вопросы и замечания заинтересованных сторон должны быть
рассмотрены в Заключительном Дополнении ОВОСС к отчету Пред-ОВОС.
Если будет необходимо (например, мало посетителей или не все
заинтересованные группы представлены), будут организованы одна или
несколько дополнительных встреч.
5. Формальные Все Общественные слушания объявляются в газетах на местных языках за 20 дней 20дней до общественных слушаний
уведомления в заинтересован до проведения и включают результаты ОВОС. Рекламные объявления будут
газетах ные стороны — размещены для пользователей на веб-сайте проекта для получения
дополнительной информации, с разъяснением, где можно найти копии
Дополнения ОВОСС к отчету Пред-ОВОС и других документов.
6. Уведомленияв Все ЗСЕ/ВЭУЕ разместит уведомления в общественных местах, например, на 20 дней до общественных слушаний /
общественных местах заинтересован центральной площади в городе Ерейментау или на доске объявлений в постоянно в ходе реализации Проекта.
ные стороны — центре. Этот информационный канал будет также использоваться для
объявления о строительстве / активизации движения транспорта.
7. Назначить `Местное `Местное лицо по связям с общественностью будет назначен $СЕ/ВЭУЕ.Он Неограниченный.
специалиста по население будет местным контактным лицом для населения в городе Ерейментау. Его
связям с населением, обязанности включают предоставление информации по Проекту от имени
который будет ЗСЕ/ВЭУЕ (например, связанную с началом основного строительства или
выступать движения транспорта в районах, открытых для общественности) и получения
связующим звеном жалоб в устной или письменной форме на соответствующем бланке.
между ЗСЕ/ВЭУЕ и
заинтересованными
сторонами
8. Бланки Все Заранее отпечатанные формы для комментариев (см. Приложение А) можно Неограниченный.
комментариев и заинтересован будет взять на открытых заседаниях и на территории Проекта. Комментарии
жалоб можно делать в устной форме, по электронной почте или по телефону, что
ТОО $АМВОК СВЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ НояБРЬ2014

'ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН

14

пвзс
ные стороны

ЕВМ СшьН
Епугоптел!
Везоигсе$
Мапаветеге

будет зарегистрировано менеджером 5СЕ/ВЭУЕ по рассмотрению жалоб.
Комментарии от физических лиц по желанию могут быть предоставлены

анонимно.

9. Установка ящика для Местное `Ящик для жалоб будет установлен в акимате района Ерейментау и в офисе `Неограниченны
жалоб в городе население ЗСЕ/ВЭУЕ в Астане, там же будут лежать бланки для жалоб, так что люди.

Ерейментау могли подать жалобы в письменной форме. Сотрудник по связям с
общественностью будет отвечать за регулярный сбор жалоб и предоставлять
менеджеру $СЕ/ВЭУЕ по рассмотрению жалоб бланки, собранные в городе
`Ерейментау.
10. Особые действия Уязвимые и Если представители общественности или другие заинтересованные — Помере необходимости на этапе

‘игнорируемые стороны определят, что есть особые группы, которые потребуют обнародования.

труппы конкретных мер по вовлечению их в процесс, менеджер по
рассмотрению жалоб и его команда определят соответствующие
средства для связи с ними, разъяснения Проекта и их вопросов.

11. Обнародование Все ЭСЕ/ВЭУЕ разместят результаты исследований по сохранению В течение одной недели по
исследований по заинтересован биоразнообразия и мониторинга по птицам/летучим мышам на веб- получению результатов
сохранению ные стороны — сайте Проекта. ‘исследований и мониторинга
биоразнообразия и УСЕ/ВЭУЕ предоставят информацию Вне Виеглабопа! / АСВК и
информации о соответствующим заинтересованным сторонам (например, в
мониторинге птиц / Орхусский центр) о наличии результатов исследований и
летучих мышей мониторинга, и по запросу непосредственно предоставят отчеты.

12. Обсуждение виа ЭСЕ/ВЭУЕ организуют встречу с Виде ПмеглаНопа/ АСВК для В течение двух недель по
результатов Пмегпавопа! / обсуждения результатов исследований биоразнообразия и получению результатов
‘исследования и АСВК проведенного мониторинга. Обновление Плана управления ‘исследований и мониторинга
мониторинга экологическими и социальными вопросами (ПУЭСВ) и Плана по

сохранению биоразнообразия (ПСБ) с учетом исходных данных АСВК.
ТОО $АМКОК СВЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ НояБРЬ2014

'ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН

15 пвзс
5.1

5.2

ЕКМ СмЬН

Епугоптегиа!
Везоигсез

Мапаретег!

МЕХАНИЗМ ПОДАЧИ И РАССМОТРЕНИЯ ЖАЛОБ

ОБЗОР

Жалобой считается любое недовольство относительно реализации
проекта. Это может принимать форму конкретной жалобы о
воздействиях, повреждениях или ущербах, нанесенных реализацией
Проекта, опасений по поводу доступа к процессу вовлечения
заинтересованных сторон в Проект или о том, как учитываются
комментарии, а также опасений по поводу деятельности вследствие
реализации Проекта на этапе строительства или эксплуатации, а также,
случившихся инцидентов или воздействий.

Определенный механизм подачи жалоб, связанных с Проектом, будет
разработан в следующих целях:

* Для создания и поддержания доверия со всеми заинтересованными
сторонами;

* Для предотвращения негативных последствий вследствие
нерешенных жалоб; и

* Дляопределения и обработки жалоб заинтересованных сторон,
чтобы тем самым поддерживать эффективное управление рисками.

МЕХАНИЗМ ПОДАЧИ И РАССМОТРЕНИЯ ЖАЛОБ

Порядок рассмотрения жалоб будет бесплатным, открытым и доступным
для всех; комментарии и жалобы будут рассматриваться справедливо и
прозрачно. Информация о способе связи и контактном лице будет
находиться на веб-сайте Проекта и в других материалах. В частности, все
работники будут проинформированы о механизме подачи жалоб и
новые работники будут информироваться, подключаясь к Проекту.
Информация о контактных пунктах будет размещена на
информационных стендах для сотрудников и на информационных
стендах участка. Порядок рассмотрения жалоб включает следующие
этапы:

1. Выявление жалобы: Заинтересованные стороны должны иметь
возможность использовать следующие методы, чтобы представить
жалобу:

® Устно по горячей линии Проекта или в офисе по связям с
общественностью;

® Заполнив бланк жалобы на сайте (угиги’.затгаК-ргееп.К2); и

ТОО АМКОК СЕЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 16 пвзс
ЕКМ СмЬН

Епугоптегиа!
Везоигсез

Мапаретег(

* Вписьменной форме, оставив в ящике для жалоб, находящемся в
городе Ерейментау.

Жалоба регистрируется и классифицируется в «Журнале регистрации
жалоб» (письменном и электронном) менеджером по рассмотрению
жалоб, нанятого $СЕ/ВЭУЕ. Журнал регистрации жалоб будет
находиться в офисе ЭСЕ/ВЭУЕ.

2. Жалоба будет формально принята при личной встрече, по телефону
или письменно в течение 5 рабочих дней со дня подачи. Если жалоба
не совсем понятна, или требуется дополнительная информация, на
этом этапе потребуются разъяснения истца.

3. Менеджер по рассмотрению жалоб передает ее в письменной
форме в соответствующий отдел (ы) 5СЕ/ВЭУЕ / персоналу /
подрядчику, для составления ответа. Менеджер по рассмотрению
жалоб оценивает предмет этой жалобы и определяет категорию
риска. Если требуется, жалоба может быть отправлена на
рассмотрение высшего руководства.

4. Ответ составляется уполномоченным отделом и менеджером по
рассмотрению жалоб совместно с руководством и другими лицами,
если это необходимо. В случае необходимости, Проект будет
рассмотреть вопрос о создании «комитета» по разрешению
конфликтов (представители 5СЕ/ВЭУЕ, местные органы власти,
заявитель и т.д.) для решения сложных вопросов.

5. Производятся необходимые действия для решения проблемы, и
решение записывается в журнал регистрации жалоб.

6. Ответ подписывается менеджером по рассмотрению жалоб. Подпись
может стоять в журнале регистрации жалоб или на переписке,
которая должна быть подана с жалобой, чтобы подтвердить решение.

7. Ответ передается пострадавшей стороне; ответ должен быть
тщательно согласован. Менеджер по рассмотрению жалоб
гарантирует, что решение проблемы пострадавшей стороны
согласовывается и решается. Ответ на жалобы будет предоставляться
в течение 20 рабочих дней с момента получения жалобы.

8. Ответ заявителю регистрируется, чтобы помочь оценить, была ли
жалоба удовлетворена или необходимы дальнейшие действия.
Менеджер по рассмотрению жалоб должен использовать
соответствующие каналы связи, скорее всего телефон или личная
встреча, чтобы подтвердить, что заявитель все понял и удовлетворен
ответом. Ответ заявителю должен регистрироваться в журнале жалоб.

9. Жалоба закрывается подписью менеджера по рассмотрению жалоб,
который определяет, можно ли закрыть вопрос, или же требуется
дополнительное внимание и действия. Если требуется
дополнительное рассмотрение, менеджер должен вернуться к шагу 2,

ТОО АМКОК СЕЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 17 пвзс
6.1

6.2

ЕКМ СмЬН

Епугоптегиа!
Везоигсез

Мапаретег!

чтобы по-новому оценить жалобу, а затем принять соответствующие
меры. После того, как менеджер оценил, может ли быть закрыт
вопрос, он расписывается об удовлетворении жалобы в журнале
регистрации или на переписке.

Если действия, предпринятые относительно жалобы не удовлетворяют
ее, заинтересованное лицо может обратиться в суд в соответствии с
действующим законодательством Республики Казахстан. Образец формы
подачи жалобы представлен в приложении Б.

УЧЕТ И КОНТРОЛЬ ВОВЛЕЧЕНИЯ ЗАИНТЕРЕСОВАННЫХ СТОРОН

В этом разделе представлен обзор докладов, которые будут
использоваться, чтобы сообщать о деятельности 5СЕ/ВЭУЕ и
контролировать ее.

РЕГИСТРАЦИЯ ЗАИНТЕРЕСОВАННЫХ СТОРОН

Важно, чтобы вопросы, возникающие на встречах по ОВОСС
записывались логически и систематически, чтобы их можно было
отследить по соответствующему решению и закрытию вопроса. В реестр
будет записываться:

® Регистрационный номер заинтересованной стороны;
*_—_ Имя и контактные данные (если не анонимно);

® Дата контакта (ов);

® Поднятые проблемы (комментарий, предложения, вопросы, жалобы
итд.);

® Предлагаемые решения и действия, которые необходимо
предпринять; и

® Статус (записано, рассматривается, решено).

Если многие заинтересованные стороны поднимают аналогичные
вопросы, они будут сгруппированы как «вопросы» и ответы на них будут
отслеживаться вместе, в отдельном разделе реестра. Соответствующая
ссылка будет указываться в колонке основного реестра.

ОТЧЕТНОСТЬ

ЭСЕ/ВЭУЕ будет обновлять этот ПВЗС до начала строительства, и
повторно до начала эксплуатации. Могут потребоваться
дополнительные обновления в процессе реализации Проекта. В процессе
обновления ПВЗС, будет описано предыдущее взаимодействие с
заинтересованными сторонами.

ТОО АМКОК СЕЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 18 пвзс
6.3

ЕКМ СмЬН

Епушоптлела!
Везоигсе$
Мапаретег!

ОЦЕНКА ЭФФЕКТИВНОСТИ

Эффективность деятельности по вовлечению заинтересованных сторон
будет оцениваться по целям и задачам, изложенным в ПВЗС. Оценка
будет рассматривать то, насколько деятельность осуществлялась в
соответствии с Планом и в какой степени он достиг цели, определенные
в нем. Результаты и любые извлеченные уроки будут затем включены в
дальнейшие обновления ПВЗС на этапах разработки и реализации
Проекта.

ТОО АМКОК СЕЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 19 пвзс
ЕКМ СмЬН

Епугоптегиа!
Везоигсез

Мапаретег!

СОДЕРЖАНИЕ

ПРИЛОЖЕНИЯ

А: Список заинтересованных сторон

Б: Образец формы подачи жалоб и обращений

ГОО ЗАМВИК СВЕЕМ ЕМЕЕСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 20 ПРИЛОЖЕНИЯ
ЕКМ СмЬН
Епугоптегиа!
Везоигсез

Мапаретег!

ПРИЛОЖЕНИЕ А

Список заинтересованных сторон
ЕКМ СмЬН
Епугоптегиа!
Везоигсез

Мапаретег!

Заинтересованная сторона

Контактная информация (адрес, телефон,
факс, электронная почта)

Разработчик проекта
1. | АО башгик-Епегру 010000 Республика Казахстан, Астана,
Айдан Касимбеков, Пр. Кабанбай Батыр, 15А, Блок Б
Тел :+7 (7172) 682366
Факс: +7 (7172) 55-30-30
Е-Май: ино@затгаК-епегру.К2
Областные и районные органы исполнительной власти
1. | Акимат Акмолинской области т. Кокшетау ул. Абая 83,
Аким Сергей Кулагин: Тел: (7162) 29-72-00, Факс 8 7162 29 7310
е-тай: акии@акто.Кх
2. | Акимат Ерейментауского района тород Ерейментау, ул.Абая Кунанбаева 121
Акмолинской области. тел. +7713 8(71633)213 33
Аким Ермек Нугманов стай: егет@тай.Кх
е-тай: огро!4 _егет@тай.К
3. | Акимат города Ерейментау т. Ерейментауул. Умбетай Жырау 4,
Аким Тулеутай Мухамеджанов тел. +7713 45-237 38, 211 35
етай: аКеге!@тай.Кх
4. | Акимат Ерейментауского района тород Ерейментау, ул.Абая Кунанбаева 121
Акмолинской области, отдел строительства | тел. +7713 8(71633) 234 36
Ербол Мажкенов
5. | Акимат Ерейментауского района тород Ерейментау, ул.Абая Кунанбаева 121
Акмолинской области, отдел архитектуры | тел. +7713 8(71633) 211 03
и градостроительства
Нурлан Батенов
6. | Акимат Ерейментау районе Акмолинской | город Ерейментау, ул.Абая Кунанбаева 121
области, отдел земельных отношений тел. +7713 8(71633) 2-12-71
Елена Олексиенко,
Республиканские органы госуправления
1. | Министерство охраны окружающей среды | город Астана, улица Орынбор, дом 8, здание
и водных ресурсов РК министерства, подъезд 14, блок А.
Министр Нурлан Каппаров тел.: +7 (7172) 74 08 09, +7(7172) 74 00 16
+7 (7172) 74 00 77
етай: зулу есо.оу.К2
2. | Министерство индустрии и новых т.Астана, пр. Кабанбай батыра, 32/1,
технологий РК транспортная башня
Министр Асет Исекешев 7 (172) 240475, 7 (7172) 24 04 76,
7 (7172) 24 12 13, пит@тии.воу.К2
Ули латЕроу. КЕ
3. | Министерство здравоохранения тород Астана, улица Орынбор, дом 8, здание

Республики Казахстан

министерства, подъезд 5, блок А

ТОО АМКИК САЕЕМ ЕМЕВСУ

'ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН

22

ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ

`НОЯБРЬ2014

ПРИЛОЖЕНИЕ А

ЕКМ СмЬН
Епугоптегиа!
Везоигсез

Мапаретег!

№ Заинтересованная сторона

Контактная информация (адрес, телефон,
факс, электронная почта)

тел: +7 (7172) 74-32-43,
етайлийлиЧгау@та. зоу.Кх

зулу. КЕ

4. | Министерство по чрезвычайным ситуациям
Республики Казахстан Министр Владимир
Божко

`Астана, ул. Бейбитшилик 22,

тел. 8 (7172) 60-21-33
егпай: тсАз@етег.Кх

5. | Комитет государственного энергетического
надзора и контроля Министерства
индустрии и новых технологий РК

`Астана, ул. Орынбор, 10, «Дом министерств»,
15 подъезд, блок А
тел. 87172 968609, Факс 968612,

ю@кес-аК.Кг, аокес@тлай.га

6. | Объединение Юридических Лиц
«Казахстанская Ассоциация Нефтегазового.
и Энергетического Комплекса
«КАТЕМЕВСУ», Председатель Тимур
Кулибаев

Город Астана, проспект Кабанбай батыра, 19,
блок В-15

+7 (717 2) 979 398, +7 (717 2) 979 391 (Факс)

тесерноп@Кахепегру.сот

7. | АО КЕСОС

Председатель Правления Бакытжан Кажиев

Тород Астана, ул. Бейбитшилик, 37.

+7(7172) 554-002, +7 (7172) 31-95-22 +7 (7172) 97-
04-55, +7 (7172) 97-04-55Керос@Керос.Кх

8. | Казахстанская ассоциация организаций
нефтегазового и энергетического
комплекса «Кахепегру»

Президент Сунгат Селимханов

`Астана, улица Кенесары, 40, Бизнес-центр 7-й
Континент

+7 (7172) 96-86-09, +7 (7172) 96-86-12 (Факс)
1050@Кахее.Кх 8701 783 10 83, 96 86 13

Республиканские органы госуправления

1. | Управление строительства Акмолинской
области акимата, Государственного
департамента архитектуры и строительства
управления для Акмолинской области

Директор Нимур Карагойшин

Кокшетау, ул. Саптаев, 1Б
тел. +7 (7162) 25-32-23
Факс 8 (7162) 25-20-40

2. | Департамент Комитета государственного
санитарно-эпидемиологического надзора
Министерства здравоохранения
Республики Казахстан по Акмолинской
области Кенжебек Шайсултанов,

83, Абая. г. Кокшетау м-н Центральный 61-6

тел.: +7(7162) 26-55-88
е-плай: Зез_Кехег@тлайЙ.Ки

4. | Территориальная земельная инспекция
комитета по управлению земельными
ресурсами министерства регионального
развития РК

Токенов Рустем Жумашевич

020000, Республика Казахстан, Акмолинская
область, город Кокшетау, улица Абая, 89
телефон: 8 (716 2) 25-75-46

телефон доверия: 8 (716 2) 25-75-42

е-тай: ы-акто@тай.га

5. | Департамент экологии по Акмолинской
области Комитета экологического
регулирования и контроля МООС РК

т. Кокшетау, ул. Ауельбекова, 139а
тело +7 (7162) 25-20-73
Факс: +7 (7162) 25-57-87

ТОО АМКОК СЕЕЕМ ЕМЕВСУ

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 23

ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ

`НОЯБРЬ2014

ПРИЛОЖЕНИЕ А

ЕКМ СмЬН
Епугоптегиа!
Везоигсез

Мапаретег!

Контактная информация (адрес, телефон,

№ Заинтересованная сторона
факс, электронная почта)
И.О. Руслан Аубакиров
6. | Акмолинское областное территориальное | Г. Кокшетау ‚ ул Громовой, 21

управление лесного и охотничьего
хозяйства

Начальник Рахимбеков Жанат

тел.: +7 (7162) 25-47-17
е-пай: оро!а-Кокзи@тай.Кх

7. | Департамент по чрезвычайным ситуациям | 020000, г. Кокшетау, ул. Ауельбекова, 87
Акмолинской области тел.: +7 (7162) 25-24-47, Факс +7 (7162) 25-24-47.
Начальник Абдыкалыков Арман е-тай: Чсз_акт@етег.Кх

8. | Управление государственного санитарно- | ул. Кудайбердиева 27, Кокшетау, тел. +7 (7162)
эпидемиологического надзора по 277 127
Алмалинскому району
Начальник Мукажанов Ержан

9. | ГОСУДАРСТВЕННЫЙ НАЦИОНАЛЬНЫЙ | Карагандинский район, деревня Молодежная,
ПРИРОДНЫЙ ПАРК «БУРАБАЙ» ул. Абай, 138
Директор Жанат Хасенов тело: +7 7214 821 579

Проектная организация

1. | АО «Казахский научно-исследовательский | Алма-Ата, ул. Байтурсынова, 85
институт энергетики им. академика Ш. Ч. | +7 (727) 292-08-60, +7 (727) 292-24-54
Чокина» Кахпнепеге@тай.ги
Председатель Правления Абдуллаев Калык
Абдуллаевич

2. | «Баг МивепьНК МизамИкК А.5.> `Астана, Улица Сыганак, Дом 25, офис 10

Группы, на которых потенциально повлияет Проект
1. | Жители города Ерейментау Акмолинская область, район Ерейментау,
город Ерейментау
Средства массовой информации

1. | Егетеп, общественно-политическое газета | Ерейментау, тел.: +7 (71633) 213 57.
Раушан Нургазина етай: Актоавахен@тай.га

2. | Ривер, рекламно-информационная газета | Ерейментау, ул. Абылайхана, 109,
Абылайхан Сырымбетов тел.: +7 (71633) 215 62, 237 47,237 46

етай: пай@нуег.Кх

3. | Инфорейтинг Руфия Черникова Ерейментау, ул. Балиханов 48,

тел. +7 (71633) 211 85
4. | Мир рекламы Ерейментау, Торгрвый центр Аман

тел.: +7 (71633) 245 04

Неправительственные общественные организации

ТОО АМКИК САЕЕМ ЕМЕВСУ

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 24

ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ

`НОЯБРЬ2014

ПРИЛОЖЕНИЕ А

ЕКМ СмЬН
Епугоптегиа!
Везоигсез

Мапаретег!

№ Заинтересованная сторона

Контактная информация (адрес, телефон,
факс, электронная почта)

1. | Казахстанская электроэнергетическая

`Астана, Бейбитшилик, 37

ассоциация +7 (7172) 31-95-22; 69 04-55 Факс
+7 (7172) 97-04-55 керос@Кевос.Кх
2. | «Национального Орхусского центра» `Астана, ул. Орынбор 1/1 Тел. +7 (7172) 79-96-

Айгуль Уракбаева

45, Факс: +7 (7172) 79-96-40
му’. ааРиз.Ки
е-пай: аапиз@тБох.ги

3. | Ассоциация фермерских хозяйств,
ерейментауского района

Нина Парфенова

Ерейментау,
тел.: +7 (71633) 221 67
ета: Ревеа.54@тай.га

4. | Региональный экологический центр
Центральной Азии Казахстанской
Ассоциации по сохранению
биоразнообразия

Директор Искандар Абдуллаев,

`Алматы, микрорайон Орбита, 40
+7 (727) 278-51-10, +7 (727) 278 5022,
+7 (27) 229-26-19

пю@сатесКи

а

`Ассоциация сохранения биоразнообразия
Казахстана (АСБК)

Директор Гульмира Изимбергенова

`Астана, ул. Бейбитшилик, 18, оф. 406, 010000
Тел./Факс +7 (7172) 910044, 8 701 951 44 17
ммм’. асЬК.К2/га /пе\м’з/733/

6. | Союз охраны птиц Казахстан

Кыдырали Жунусов

Пр. Аль-Фараби, 93, Институт зоологии,
Алматы, Казахстан:

8(7272)694866

7. НПО “Е юмл”

Валихан Бегенжов

Ерейментау,

тел.: +7 (71633) 217 02

8. | Раионный Совет Ветеранов

Толеген Абдин

'Ерейментау,

тел. +7 (71633) 238 45

9. | Отделение политической партии «Нур
Отан»

Ерейментау,

тел.: +7 (71633) 219 37 238 07

ТОО АМКИК САЕЕМ ЕМЕВСУ

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 25

ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ

`НОЯБРЬ2014

ПРИЛОЖЕНИЕ А

ЕКМ СмЬН
Епугоптегиа!
Везоигсез

Мапаретег!

ПРИЛОЖЕНИЕ Б

Образец формы подачи жалоб и обращений
ЕКМ СмЬН

Епуйоптлегиа
Везоигсез

Мапаветеги

Бланк для жалоб

Рег. номер (указанный $СЕ/ВЭУЕ):

Пожалуйста, укажите свою контактную информацию и жалобу. Эта информация будет рассматриваться
конфиденциально.

Обратите внимание: Если вы хотите подать жалоба анонимно, напишите комментарий | жалобу В поле ниже без
‘указания контактной информации - Ваши комментарии будут по-прежнему рассматриваться $СЕ/ВЭУЕ.

Полное имя

Анонимная подача
Я хочу остаться анонимным

Пожалуйста, отметьте Почтой: пожалуйста, укажите почтовый адрес:
предпочтительный для
Вас способ связи (почтой,
по телефону, по
электронной почте)

По телефону: пожалуйста, укажите номер телефон:

По электронной почте: пожалуйста, укажите электронный адрес:

Предпочтительный язык Казахский
общения Русский

Другой, пожалуйста, уточните:

Что случилось? Где это случилось? С кем это случилось? Что

Описание конфликта или жалобы: й
является результатом проблемы

Дата возникновения конфликта Однократный конфликижалоба (дата )

или жалобы: Случилось более одного раза (сколько раз?. )

Продолжается (проблема существует на текущий момент)

Каким Вы бы хотели видеть решение проблемы?

Подпись: Дата:
Пожалуйста, отошлите эту форму: ЗСЕ, госп. Айдан Касымбеков,

Мы зарегистрируем вашу жалобу в течение 5 рабочих дней и предоставим ответ в
течение до 20 рабочих дней.

ТОО ЗАМОК СВЕЕМ ЕМЕВСУ ЗАКЛЮЧИТЕЛЬНЫЙ ОТЧЕТ `НОЯБРЬ2014

ЕРЕЙМЕНТАУСКАЯ ВЕТРОЭЛЕКТРОСТАНЦИЯ, КАЗАХСТАН 27 ПРИЛОЖЕНИЕ Б

